This is the second application of Roy L. Conley for leave to appeal from refusal of a writ of habeas corpus.
Petitioner was charged on three indictments: (1) for rape, (2) a count for perverted sexual practice and a count for attempted perverted sexual practice, and (3) for sodomy. On May 21, 1947, he was tried before a jury in the Circuit Court for Anne Arundel County, and was represented by counsel appointed by the Court. He was found not guilty on the first and third indictments, i.e.,
the charges of rape and sodomy, and was found *Page 700 
guilty on the first count of the second indictment, i.e., the charge of perverted sexual practice, the State having abandoned the second count. He was sentenced to confinement in the Maryland House of Correction for the term of three years.
Petitioner claims, as he did on his previous application, that he was found not guilty on the first count of the second indictment, and guilty on the second count, and since the second count was abandoned by the State, he was not convicted of any crime, and therefore he is unlawfully deprived of his liberty. His contentions are the same on this application as they were on the first. On the first application we made it clear that his assertion was definitely contradicted by the record. Our reasons for denying his application were set forth in our opinion.Conley v. Warden of Maryland House of Correction, 190, Md. 750,59 A.2d 684.
The law is clear that if the Court of Appeals denies an application to prosecute an appeal from an order of the Judge in refusing to issue a writ of habeas corpus, the order sought to be reviewed thereby becomes final to the same extent and with the same effect as if the order had been affirmed on appeal. Code Supp. 1947, art. 42, sec. 3C.
Application denied, without costs.